Citation Nr: 0028637	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  97-06 482	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Evaluation of service-connected gastrointestinal disability, 
rated as 30 percent disabling from January 4, 1995.


REPRESENTATION

Appellant represented by:	Arthur T. McDermott, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel

REMAND

The veteran served on active duty from April to August 1986, 
and from March 1988 to February 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the RO 
that granted service connection for residuals of Entamoebic 
histolytica and assigned a noncompensable evaluation from 
January 4, 1995.  The veteran testified at a hearing at the 
RO in January 1997.  By rating action of August 1997, the RO 
increased the evaluation from zero to 30 percent, effective 
from January 4, 1995.  The service-connected disability was 
re-characterized as amebic colitis with probable lactose 
intolerance.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has held that an 
appeal from an original award does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the rating 
issue on appeal as a claim for a higher evaluation of an 
original award.  Analysis of this rating issue therefore 
requires consideration of the rating to be assigned effective 
from the date of award of service connection-in this case, 
January 4, 1995.

In a letter to the RO, dated September 2, 1997, the veteran's 
representative stated that the veteran did not wish to file 
an appeal to the Board but instead desired a reconsideration 
hearing at the RO in Philadelphia.  The attorney requested 
that a hearing at the RO be scheduled.  

In order to clarify whether the veteran still wanted another 
hearing at the RO, the Board sent the veteran and her 
representative a letter requesting clarification in 
September 2000.  The Board informed the veteran and her 
representative that, if the representative or the veteran did 
not respond within 30 days of the date of the letter, the 
Board would assume that the veteran still wanted another 
hearing at the RO and would make arrangements to have the 
case remanded for such a hearing.  No response from the 
veteran has been received.

Given that it is now unclear whether the veteran desires to 
withdraw her appeal, or whether she wants to continue it and 
present additional evidence at another hearing, the Board 
will remand this case so that these matters may be cleared 
up.  Accordingly, this case is REMANDED to the RO for the 
following:  

1.  The veteran, through her 
representative, should be contacted and 
asked whether she now desires to withdraw 
her appeal for a higher rating for 
service-connected gastrointestinal 
disability.  If so, the withdrawal should 
be in writing and signed by the veteran.  
38 C.F.R. § 20.204 (1999).  

2.  If the veteran does not desire to 
withdraw the appeal for a higher rating, 
arrangements should be made for the 
veteran to appear at a hearing at the RO.  
The RO should seek clarification of 
whether the veteran desires a hearing 
before RO personnel or a member of the 
Board.  The veteran and her 
representative should be given an 
opportunity to prepare for any scheduled 
hearing.  If the veteran no longer 
desires a hearing, this fact should be 
clearly annotated in the record.

3.  If a hearing is conducted by RO 
personnel, or additional evidence is 
submitted for consideration by the RO, 
adjudicatory action as deemed appropriate 
should be undertaken and, if the benefit 
sought is not granted, and the veteran 
has not withdrawn her appeal, a 
supplemental statement of the case should 
be issued.

No action is required of the veteran until she receives 
further notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


